“~ w Case 19-13841 Doc 4 Fi|ec| 03/22/19 Page 1 0f2

Debtor 1 Daron D-
Firsl Name Midde Name

Debtor 2
(Spouse, if fling) Firsr home wade Name

 

United States Bankruptcy Court for the: District 0f Maryland
El check if this is an
amended filing

Case number
(If known)

 

   

 

Ofiicia| Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 ms

 

|f you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by property (Official Form 1060), till in the
' information below.

ldentifyti\ecreditorandthepropertythatiscollateral Whatdoyouintendtodowiththepropertythat Didyouclaimtheproperty:

Official Form 108

 

 

 

 

 

 

secures a debt? as exempt on Schedule C?
Creditor’s .
namer Tlah Rhock n Surrender the property. l:l No
` ` _ ` 2017 Dod `Ch ` " ` o Retain the property and redeem it. g Yes
:;::nr§:mn cf ge arger g Retain the property and enter into a
Securing debt Reaffinnation Agreement.
n Retain the property and [explain]:
Creditor’s _ _
name: Manner Fmance a Surrender the property. a No
4 . ' " ` m Retain the property and redeem it. l:l Yes
E;::n$mn cf 2014 Honda A rd n Retain the property and enter into a
Securing debt: Rea#innation Agreement.
0 Retain the property and [explain]:
Creditor’s
`name; y SECU y a Surrender the property. q No
n Retain the property and redeem it. l:l Yes
` t` f
E;s¢;:?y'on 0 2014 Honda Accord n Retain the property and enter into a
securing debt Reaermation Agreement.
L_.l Retain the property and [explain]:
:;edit°')s n Surrender the property. cl No
me:
' ' ' ' m Retain the property and redeem it El Yes

Description of

property
securing debt:

n Retain the property and enter into a
Reaffirmation Agreement.

cl Retain the property and [exp|ain]:

 

Statement of lntention for lndividuals Filing Under Chapter 7

page 1

 

 

 

 

¥~ . Case 19-13841 Doc 4 Fi|ec| 03/22/19 Page 2 0f2

Demor 1 Daron D- Rhock Case number (/fknown>

 

 

First Narne Middte Name Last Name

Part 2: List Your Unexpired Personal property Leases

 

` For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
' ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases ‘ Witi the iease be assumed?
Lessor‘s name: \ n NO
. .' ' ` ' ' El Yes
Descnptlon of leased
Pmp€ffyf
Lessor`s name: n NO
' lZl Y
Description of leased es
property:
Lessor’s name: n No
Description of leased cl Yes
property:
Lessor’s name: m NO
~ ~ m Yes
Description of leased
properfo
Lessor’s name: n No
` ` ` Cl Yes
Description of leased
property:
Lessor’s name: m No
y ~ m Yes
Description of leased
property:
Lessor’s name: n No
n Yes

Description of leased
properfyr

 

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

xR/W x

 

 

:/~
Signature of Debtor 1 Signature of Debtor 2
Date 05 29 020/f Date

MM/ DD / YYYY MMl DD/ YYYV

Ofiicia| Form 108 Statement of lntention for individuals filing Under Chapter 7 page 2

